Citation Nr: 1639215	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as due to Agent Orange exposure.

2.  Entitlement to service connection for end stage renal disease, claimed as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for Board hearings, by videoconference technology, in January 2016 and August 2016.  However, the Veteran was not able to attend the January 2016 hearing and did not attend the August 2016 hearing.  Therefore, the Board deems his request for a Board hearing withdrawn.  See 38 C.F.R § 20.704(e) (2015).

The issue of entitlement to service connection for end stage renal disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran served in Vietnam.

2.  The Veteran has been diagnosed with prostate cancer.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection on a presumptive basis for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159(b), 3.326(a) (2015).  The Board is granting herein the benefit sought on appeal, so it is not necessary to discuss VA's compliance with the duties to notify and assist in substantiating this claim.

Here, the Veteran contends that he developed prostate cancer due to exposure to Agent Orange in Vietnam. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a) (6) (iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a) (6) (iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

If a Veteran was exposed to Agent Orange during active military, naval, or air service certain listed diseases are presumed service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The diseases listed 38 C.F.R. § 3.309(e), including prostate cancer, must have become manifest to a degree of 10 percent or more at any time after service in order for the presumption to apply.  38 C.F.R. § 3.307(a)(6)(ii).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A March 2010 letter from the Veteran's physician indicates that he has been diagnosed with prostate cancer, one of the diseases for which service connection is presumed in veterans who were exposed to Agent Orange. 

Therefore, the Veteran's claim turns on whether he had exposure to Agent Orange.  The Veteran does not contend, and his service records do not indicate, that he was stationed in Vietnam on a permanent change of station basis.  Rather, the Veteran contends that he volunteered, and was sent, to Cam Ranh Bay for 90 days of temporary duty from December 1968 to March 1969; when he was stationed in Okinawa.  The Veteran indicated that he was put in charge of an outside storage unit which was next to the flight line.  

The RO attempted to verify that the Veteran served in the Republic of Vietnam; however, the National Personnel Records Center (NPRC) was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  The question of whether the Veteran served in Vietnam, however, like all questions before the Board, must be considered based on all relevant evidence and the statutory and regulatory requirements to consider "all information and lay ... evidence of record."  38 U.S.C. § 5107(b).  Moreover, each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Based on the above principles, and in the absence of any evidence which disproves the Veteran's assertions that his service included 90 days of temporary duty at Cam Ranh Bay, or renders such assertion non-credible, the Board finds the Veteran's assertions regarding service in Vietnam credible.  In the instant case, the Veteran is competent to report that his duties took him to Vietnam and his reports are consistent with his military occupational specialty listed on his DD Form 214 as a Materials Facility Specialist.  He has been consistent in his statements and there is no evidence to contradict his reports, to include his specific description in his June 2012 substantive appeal (VA Form 9) of the nature and dates of his temporary duty assignment in Vietnam.

Given the specific facts of this case, to include the places, types, and circumstances of the Veteran's service and his competent, consistent, and credible lay testimony, the Board finds that in this case the evidence as to whether the Veteran served in Vietnam is approximately evenly balanced.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran served in Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A review of the medical evidence shows the Veteran was diagnosed as having prostate cancer.  As the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  Moreover, his diagnosed prostate cancer is presumed to be associated with his Agent Orange exposure.  There is not of record the requisite clear and convincing evidence to rebut this presumption.  Finally in this regard, prostate cancer is initially rated 100 percent as a malignant neoplasm of the genitourinary system pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015).  Consequently, this disability manifested to a compensable degree after service.  Entitlement to service connection for prostate cancer is thus warranted on a presumptive basis.


ORDER

Entitlement to service connection for prostate cancer is granted.


REMAND

A June 2010 VA treatment record indicates that the Veteran has stage V renal disease with an unknown etiology.  Service connection is warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).  The Veteran claims that his renal disease is secondary to his prostate cancer.  Given the nature of these diseases, the evidence shows that the Veteran has a current disability that may be associated with a service connected disability.  A medical opinion must therefore be obtained to determine if the Veteran's renal disease is proximately due to, the result of, or aggravated by, his (now) service-connected prostate cancer.  38 C.F.R. § 3.159(c)(4)(i)(C).

With regard to the Veteran's claim for service connection for end stage renal disease, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in August 2010, that notice did not advise the Veteran of the elements of service connection generally or for service connection on a secondary basis.

Accordingly, the claim for service connection for end stage renal disease, claimed as secondary to prostate cancer, is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with respect to the claim for service connection for end stage renal disease to include on a direct and secondary basis are fully complied with and satisfied. 

2.  The Veteran should be afforded a VA examination to determine if any renal disability is secondary to or aggravated by his prostate cancer.  The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's end stage renal disease was either (a) caused or (b) aggravated by the Veteran's service-connected prostate cancer.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A complete rationale must be provided for all opinions offered.

3.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


